UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 10, 2012 JACKSONVILLE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-34821 36-4670835 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1211 West Morton Avenue, Jacksonville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(217) 245-4111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K Item 2.02 Results of Operations and Financial Condition Jacksonville Bancorp, Inc. (the “Company”) announced its financial results at and for the year ended December 31, 2011. The news release is included as an exhibit. The information included in the press release text is considered to be “furnished” under the Securities and Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not applicable. (d) Attached as an exhibit is the Company’s news release announcing its financialresults at and for the year ended December 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. JACKSONVILLE BANCORP, INC. DATE: January 10, 2012 By: /s/Richard A. Foss Richard A. Foss President and Chief Executive Officer EXHIBIT INDEX News release dated January 10, 2012 announcing Jacksonville Bancorp, Inc.’s financial results at and for the year ended December 31, 2011.
